We deem the opinion of the district court of appeal herein correct, regardless of the question whether a power of sale included in a mortgage is or is not technically a lien on the land. At the time the defendant attempted to execute the power, the debt, note and mortgage had become barred and the mortgagor was deceased. The lien of the mortgage was, therefore, extinguished, and the mortgagee, as holder of the power, was without any interest whatever in the land, as lienholder or at all. Consequently, on well-settled principles, *Page 518 
the interest once coupled with it had then ceased to exist, it had become a naked power, and the mortgagor who made it being dead, the power had terminated with the extinction of the interest.
The petition for a hearing in the supreme court is denied.